                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                             CASE NO. 3:18cr117/MCR

BRYAN A. HINES

______________________________/


                       FINAL ORDER OF FORFEITURE

      This matter is before the Court on the government’s Motion for Entry of a

Final Order of Forfeiture, ECF No. 70. Being fully advised in the premises, the Court

finds as follows:

      WHEREAS, on August 2, 2010, this Court entered a Preliminary Order of

Forfeiture, ECF No. 49, against the following described property:

      A.     Kahr Arms-Auto Ordinance P45 .45 caliber pistol with an
             obliterated serial number; and
      B.     Six (6) rounds of Winchester .45 caliber ammunition
             (“Subject Property”).

      AND WHEREAS, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions, notice of this

forfeiture action and of the intent of the United States of America to dispose of the

Subject Property was published on an official Internet government forfeiture site,

www.forfeiture.gov, for at least thirty (30) consecutive days, beginning on August 17,
                                             1
2019, and such notice informed all third parties of their right to file a petition within

sixty (60) days of the first date of publication setting forth their interest in the Subject

Property, ECF No. 68-1;

       AND WHEREAS, no persons or entities having an interest in the above-

referenced property have filed petitions;

       IT IS HEREBY ORDERED, ADJUDGED and DECREED:

       That the right, title and interest to the below-described property is hereby

condemned, forfeited, and vested in the United States of America and shall be

disposed of in accordance with the law:

       A.     Kahr Arms-Auto Ordinance P45 .45 caliber pistol with an
              obliterated serial number; and
       B.     Six (6) rounds of Winchester .45 caliber ammunition.


       IT IS SO ORDERED this 22nd day of October 2019.




                                    s/      M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




                                             2
